DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 87-92 and 94-106 are pending in the instant application. 

2.	Applicant’s election of Invention I, an amino acid as the product, fabI as the silenceable enzyme, fabI as the proteolyzable enzyme, and chromosomal deletion of a clpXP protease specificity enhancing factor (sspB) in the reply filed on 08/28/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 104-106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 87-92 and 94-103 are under consideration in this Office Action.


Title
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Improper Markush Grouping Rejection
5.	Claim 90 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these 
Regarding claim 90, the markush grouping of “pyruvate, acetolacetate, acetyl-CoA, acetoacetyl-CoA, and malonyl-CoA” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each of the metabolites have different structures, physiochemical properties, and biological functions.
To overcome the rejection on the claims, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 87-92 and 94-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 87 recites the phrase “i. a production pathway comprising at least one production enzyme for biosynthesis of the product; and ii. one or more synthetic metabolic valves for reducing or eliminating flux through multiple metabolic pathways within the genetically modified microorganism when the synthetic metabolic valves are induced, the one or more synthetic metabolic valves comprising: a) at least one silencing synthetic metabolic valve that silences gene expression of a gene selected from the group consisting of: fabI, gltA, lpd, zwf, and udhA, or b) at least one proteolytic synthetic metabolic valve that controls proteolysis of a proteolyzable enzymes elected from the group consisting of: fabI, gltA, lpd, zwf, and udhA; transitioning to a productive stationary phase wherein, compared to a microorganism lacking the production pathway or the one or more synthetic metabolic valves, the growth of the genetically modified microorganism is slowed or stopped and product production is enhanced, the productive stationary phase being entered by at least inducing the one or more synthetic metabolic valves; and producing the product” which renders the claim vague and indefinite because the specific product and identity, biological activity, and amino acid SEQ ID NO of the production enzyme for biosynthesis of the product are not known and recited in the claim.  Dependent claims 88-92 and 94-103 are also rejected because they do not correct the defect

Claim 88 recites the phrase “screening a plurality of genetically modified microorganisms effective to identify therefrom the genetically modified microorganism for the fermentation bioprocess, each of the plurality of genetically modified microorganisms characterized by a distinct combination of: the at least one production enzyme, and at least one of the silenceable enzyme and the proteolyzable enzyme” which renders the claim vague and indefinite because specific method steps to obtain the recited genetically modified microorganism are not known and not recited in the claim, and  the specific identity, biological activity, and amino acid SEQ ID NOs of the production enzyme for biosynthesis of the product, silenceable enzyme, and proteolyzable enzyme are not known and recited in the claim.



Claim 92 recites the phrase “the one or more synthetic metabolic valves comprising both: the at least one silencing synthetic metabolic valve is characterized by silencing of gene expression of one, two, three, or four genes encoding enzymes, and the at least one proteolytic synthetic metabolic valve is characterized by controlled proteolysis of one, two, three, or four enzymes, wherein the at least one silencing synthetic metabolic valve and the at least one proteolytic synthetic metabolic valve are the same or different” which renders the claim vague and indefinite since the specific identity, biological activity, and amino acid SEQ ID NOs of the enzymes are not known and recited in the claim.

Claim 93 recites the phrase “gene selected from the group consisting of: fabI, gltA, ldp, zwf, and udhA” which renders the claim vague and indefinite since the specification defines each of fabI, gltA, ldp, zwf, and udhA as the enzymes.  See paragraph [0096] of the specification.

Claim 95 recites the phrase “least one silencing synthetic metabolic valve is characterized by CRISPR interference of gene expression and expression of a CASCADE plasmid comprising an array of guide RNA genes” which renders the claim vague and indefinite since it is unclear what specific method steps are used in the fermentation bioprocess and it is uncertain how silencing of the synthetic metabolic can be achieved by recitation of “characterized by CRISPR interference of gene expression and expression of a CASCADE plasmid”.

Claim 96 recites the phrase “one proteolytic synthetic metabolic valve is characterized by expression of the proteolytic enzyme operably linked to a N-terminal or C-terminal tag and controlled proteolysis by the synthetic metabolic valve is selective for the N-terminal or C-terminal tag upon induction of the proteolytic synthetic metabolic valve” since it is unclear what specific method steps are used in the fermentation bioprocess.

Claim 97 recites the phrase “wherein the genetically modified microorganism comprises a chromosomal modification” which renders the claim vague and indefinite since it is unclear what specific “chromosomal modification” is performed on the genetically modified microorganism.

Claim 100 recites the phrase “wherein the genetically modified microorganism is characterized by overexpression of a gene resulting in an increase of a cofactor pool in the genetically modified microorganism during the growth phase” since it is unclear what specific method steps are used in the fermentation bioprocess and the specific nucleotide sequence SEQ ID NO and biological function of the gene and its encoded gene product is not known and not recited in the claim.

Claim 101 recites the phrase “transitioning to the productive stationary phase is further modulated by at least one of an artificial chemical inducer or depletion of a limiting nutrient from the microorganism culture media” since it is unclear how the stationary phase is “further modulated” and the specific identity and structure of the artificial chemical inducer is not known and not recited in the claim.
Claim 101 recites the limitation “transitioning to the productive stationary phase is further modulated by at least one of an artificial chemical inducer or depletion of a limiting nutrient from the microorganism culture media”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 102 recites the phrase “transitioning to the productive stationary phase is comprises inducing expression of the enzyme of the production pathway” since the specific identity, biological activity, and amino acid SEQ ID NOs of the enzyme is not known and recited in the claim.

Claim 103 recites the phrase “further comprising altering an environmental factor of the culture media or culture conditions effective to enhance product production, the environmental factor selected from the group consisting of: temperature of the culture media or culture 



Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 87-92 and 94-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of multi-stage fermentation bioprocesses for producing a genus of products including any amino acid from a genus of genetically modified microorganisms, comprising: providing a genus of genetically modified microorganisms for a product including an amino acid; growing the genetically modified microorganism in a media in a growth phase, the genetically modified microorganism comprising: i. a production pathway comprising a genus of production enzymes for biosynthesis of the product; and ii. genus of any synthetic metabolic valves for reducing or eliminating flux through a genus of metabolic pathways within the genetically modified microorganism when the synthetic metabolic valves are induced, the one or more synthetic metabolic valves comprising: 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; reference of record), which teaches that producing complex chemicals using synthetic metabolic 
The specification as originally filed does not disclose a representative number of species 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed broad genus of multi-stage fermentation bioprocesses for producing a genus of products including any amino acid from a genus of genetically modified microorganisms, comprising: providing a genus of genetically modified microorganisms for a product including an amino acid; growing the genetically modified microorganism in a media in a growth phase, the genetically modified microorganism comprising: i. a production pathway comprising a genus of production enzymes for biosynthesis of the product; and ii. genus of any synthetic metabolic valves for reducing or eliminating flux through a genus of metabolic pathways within the genetically modified microorganism when the synthetic metabolic valves are induced, the one or more synthetic metabolic valves comprising: a) at least one silencing synthetic metabolic valve that silences gene expression of a gene selected from the group consisting of: fabI, gltA, lpd, .



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

11.	Claims 87-92 and 94-103 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; IDS filed 11/14/2019) in view of Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; IDS filed 11/14/2019), Lee et al. (Appl Microbiol Biotechnol. 2004 Jul;65(1):56-60; reference of record), Kim et al. (Microbiologyopen. 2015 Aug; 4(4): 632–643; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; IDS filed 11/14/2019), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 11/14/2019), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 237–246; reference of record).

Lynch 2015 teaches a genetically modified E. coli to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control comprising of a silencing valve and degradation.  Lynch 2015 teaches a genetically modified E. coli  comprising of (i) a controlled CRISPR interference dynamically controlling levels of key metabolic enzymes, which reads on a gene expression silencing synthetic metabolic valve silencing expression of a gene encoding an enzyme, and (ii) controlled proteolysis dynamically controlling level of a key enzymatic enzyme, which reads on enzymatic degradation synthetic metabolic valve inducing enzymatic degradation of an enzyme, wherein the one or more enzymes are the same or different between the valves (Abstract BIOT 418).  Lynch 2015 teaches that the silencing valve and the degradation valve are induced under conditions of a transition phase of a two stage biofermentation process (Abstract BIO418).  Lynch 2015 teaches using CRISPR interference (Abstract BIOT418).  The teachings of the reference differ from the claims in that the genetically modified E. coli does not comprise a heterologous NADPH-dependent 

Lynch 2016 teaches genetically modifying a microorganism, such as E. coli, to produce a metabolic product of interest by controlling metabolic pathways of interest by dynamic metabolic control (abstract, Figure 2, and page 108-109).  Lynch 2016 teaches a genetically modifying a microorganism by (i) controlled inactivation of key enzymes or (ii) controlled or tunable proteolytic degradation by inducing enzymatic degradation of an enzyme (Figure 2 and page 109).  Lynch 2016 teaches silencing gene expression via CRISPR interference (Figure 2 and pages 107).  Lynch 2016 teaches that dynamic metabolic control allows for decoupling of growth from product formation, enabling higher maximal yield of a metabolic product of interest (page 108).  Lynch 2016 teaches a modified strain of E. coli engineered to produce high-levels of 3-hydroxypropionate (3-HP), through the metabolic precursor malonyl-CoA, using a two stage fermentation process and a metabolic valve relying on a temperature sensitive essential enzyme (page 109, right column, 1st and 2nd paragraphs).  Lynch 2016 teaches in Fig.2  engineering essential competitive metabolic pathways comprising:  static rebalancing involves optimizing heterologous pathway expression while tuning or repressing the levels of key competitive essential enzymes; controlled repression can be accomplished with RNAi and CRISPRi; transistors involve the induction of enzymes to consume key essential metabolites resulting in the redirection of fluxes;  dynamic Control can be engineered through either toggle switches or metabolic valves; toggle switches enable controlled and dynamic repression of competitive essential enzymes or pathways; and metabolic valves entail controlled proteolytic degradation or inducible inactivation of essential enzymes. Lynch 2016 teaches that metabolic valves, relying on controlled proteolysis, have also been recently implemented to improve product fluxes where Brockman et al. improved microbial metabolism toward the production of glucaric acid utilizing controlled degradation of the essential glycolytic enzyme phosphofructokinase, encoded by the pfkA gene of E. coli.  Lynch 2016 teaches that this approach involved tagging the enzyme with a C-terminal tag, which targeted the enzyme for proteolysis by the clpXP protease only in the presence of a chaperone that recognizes the tags, and that this approach is generalizable to the dynamic control of many essential metabolic pathways (see Metabolic valves section on page 109).


modest increase in their rate of degradation.  McGinness et al. teach. to engineer controlled degradation we have designed a series of modified ssrA tags that have weakened interactions with ClpXP, and when SspB is present ClpXP degrades purified substrates bearing these engineered peptide tags 100-fold more efficiently.  McGinness et al. teach that substrates bearing these tags are stable in the absence of SspB in vivo but are rapidly degraded upon SspB induction.  McGinness et al. teach that their studies supply a conceptual foundation and working components for controllable degradation, improve mechanistic understanding of adaptor-mediated proteolysis, and demonstrate that the relative importance of adaptor proteins in degradation is correlated with the strength of protease-substrate contacts.  See entire publication and abstract especially Results section, Experimental Procedures, Figs. 1-4, pages 701-706. 

Lee et al. teach aerobic production of alanine by Escherichia Coli aceF ldhA mutants expressing the Bacillus Sphaericus alaD gene where fermentations included an oxygenated growth phase followed by an oxygen-limited alanine production phase. Lee et al. teach the lowest value for the mass transfer coefficient ( k(L)a) studied during the production phase yielded the greatest alanine where with feeding of glucose and NH(4)Cl, 32 g/l alanine accumulated in 27 h with a yield of 0.63 g alanine generated per gram glucose consumed.  See entire publication and abstract especially Materials and methods section, Results section, and pages 57-60.

Kim et al. teach the Escherichia coli alaE gene encoding the L-alanine exporter AlaE, characterization of the L-alanine exporter AlaE, and its role in protecting cells from a toxic-level accumulation of L-alanine and its derivatives (see entire publication and abstract especially Results section and pages 635-639).

Wang et al. teach improvement of NADPH bioavailability in Escherichia coli by replacing NAD+ -dependent glyceraldehyde-3-phosphate dehydrogenase GapA with NADP+ -dependent GapB from Bacillus subtilis and addition of NAD kinase (see Materials and methods section, Results and discussion section, Figs. 1-4, and pages 1454-1458).

Soma et al. teach metabolic flux redirection from a central metabolic pathway toward a synthetic pathway using a metabolic toggle switch where Escherichia coli was genetically modified to have a deletion of the gltA gene encoding citrate synthase.  Soma et al. teach that citrate synthase is a pace-making enzyme in the TCA cycle as the entry reaction for the TCA cycle and is important for bacterial growth.  Soma et al. teach that for the efficient redirection of excess carbon flux, the deletion of competing pathway would be important in addition to the optimization of the timing for the dynamic control of target gene.  See entire publication and abstract especially Materials and methods section, Results section, Figs. 1-4, and Tables 1-2.

Vick et al. teach the E.coli enoyl-acyl carrier protein reductase (fabI) supports
efficient operation of a functional reversal of the β-oxidation cycle (see entire publication and abstract especially Results section, Tables 1-3, Figs. 1-5, and pages 1410-1414). 

Jan et al. teach the E.coli transhydrogenase (udhA) and engineered E.coli having a deletion of the udhA gene had an increase in product yield compared to control strain (see entire publication and abstract especially Materials and Methods section, Results section, Figs. 1-2, Table 1, and pages 1125-1129).

Qi et al. teach methodologies and mechanisms for CRISRPR interference (CRISPRi) which can efficiently repress expression of targeted genes in Escherichia coli, with no detectable off-target effects, where CRISPRi can be used to repress multiple target genes simultaneously, and its effects are reversible (see entire publication and abstract especially Results section, Figs. 1-6, and pages 1174-1180).

Luo et al. teach methodologies and mechanisms for CRISRPR interference using the native E. coli CASCADE system (see entire publication and abstract especially MATERIALS AND METHODS section and pages 675-678).

Rath et al. teach efficient programmable gene silencing by Cascade where the CRISPR-associated DNA-binding Cascade complex can be used for efficient, long-lasting and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by genetically modifying the E.coli of Lynch 2016 to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the Bacillus Sphaericus NADPH-dependent alanine dehydrogenase of Lee et al. and L-alanine exporter AlaE of Kim et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase (gltA) of Soma et al. as the silenceable enzyme of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase (fabI) of Vick et al. and modified transhydrogenase (udhA) of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enyzmes of the synthetic metabolic valve; growing the genetically modified E. coli in a culture media in a growth phase; transitioning to a productive stationary phase wherein compared to a wild-type E. coli the growth of the genetically modified E. coli is slowed or stopped and alanine production is enhanced, the productive stationary phase being entered comprising inducing expression of the NADPH-dependent alanine dehydrogenase  and inducing the synthetic metabolic valve by depletion of a limiting nutrient from the culture media and/or change in temperature, controlled proteolysis of the fabI of Vick et al. and udhA of Jan et al. by the ClpXP protease taught by McGinness et al. and/or silencing of the gltA of Soma et al. by CRISPR interference of gene expression and expression of a CASCADE plasmid taught by Qi et al., Luo et al., and Rath et al.; and producing alanine as taught by Lynch 2015 and Lynch 2016.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to a simple and efficient method for producing an amino acid including alanine using genetically modified E. coli where growth is slowed or stopped and alanine production is enhanced.  In view of the reference teachings it would have been obvious to adjust the culturing conditions to allow the genetically modified E. coli to produce the large amounts of alanine as routine optimization and/or as desired.  One of .



Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

13.	Claims 87-92 and 94-103 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10662426 (05/26/2020; reference of record) in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; IDS filed 11/14/2019), Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), McGinness et al. (Molecular Cell 22, .  

The claims and/or the specification of the patent teach a bioprocess comprising: providing a genetically modified microorganism that may express a heterologous enzyme of an isoprenoid product production pathway and also comprises a synthetic metabolic valve, wherein the synthetic metabolic valve characterized by both: (i) controlled transcriptional gene silencing of a gene encoding a first enzyme, and (ii) controlled proteolysis of a second enzyme; in a first stage, growing the genetically modified microorganism in a media; and in a second stage, reducing the genetically modified microorganism growth of the first stage and expressing the heterologous enzyme of the isoprenoid product production pathway, thereby producing the isoprenoid product, wherein, a transition from the first stage to the second stage is at least partially controlled by depletion of a level of a limiting nutrient from the media and, as the limiting nutrient is depleted from the media, growth of the genetically modified microorganism is stopped, and the transition comprising silencing the gene of the first enzyme and proteolysis the second enzyme, wherein at least one of the first enzymes is selected from the group consisting of: enoyl-ACP reductase (fabI), citrate synthase (OA), soluble transhydrogenase (udhA), glucose-6-phosphate-1-dehydrogenase (DO, or lipoamide dehydrogenase (lpd), and combinations thereof; and wherein at least one of the second enzymes is selected from the group consisting of: enoyl-ACP reductase (fabI), citrate synthase (OA), soluble transhydrogenase (udhA), glucose-6-phosphate-1-dehydrogenase (DO, or lipoamide dehydrogenase (lpd), and combinations thereof.



Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by genetically modifying the microorganism of the patent to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the Bacillus Sphaericus NADPH-dependent alanine dehydrogenase of Lee et al. and L-alanine exporter AlaE of Kim et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase (gltA) of Soma et al. as the silenceable enzyme of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase (fabI) of Vick et al. and modified transhydrogenase (udhA) of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enyzmes of the synthetic metabolic valve; growing the genetically modified microorganism in a culture media in a growth phase; transitioning to a productive stationary phase wherein compared to a wild-type microorganism the growth of the genetically modified microorganism is slowed or stopped and alanine production is enhanced, the productive stationary phase being entered comprising inducing expression of the NADPH-dependent alanine dehydrogenase  and inducing the synthetic metabolic valve by depletion of a limiting nutrient from the culture media and/or change in temperature, controlled proteolysis of the fabI of Vick et al. and udhA of Jan et al. by the ClpXP protease taught by McGinness et al. and/or silencing of the gltA of Soma et al. by CRISPR interference of gene expression and expression of a CASCADE plasmid taught by Qi et al., Luo et al., and Rath et al.; and producing alanine as taught by Lynch 2015 and Lynch 2016.


14.	Claims 87-92 and 94-103 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15 and 18 of copending application Serial No. 16448292 in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 

The claims and/or the specification of the copending application teach a multi-stage fermentation bioprocess for producing a pyruvate product from a genetically modified microorganism, comprising: (a) growing a genetically modified microorganism, the genetically modified microorganism comprising a combination of at least one of: i. a gene expression-silencing synthetic metabolic valve characterized by silencing gene expression of one or more genes encoding one or more enzymes; ii. an enzymatic degradation synthetic metabolic valve characterized by inducing enzymatic degradation of one or more enzymes; and iii. a chromosomal deletion, wherein the enzymes of the enzymatic degradation synthetic metabolic valve are selected from the group consisting of: citrate synthase (gltA), pyruvate dehydrogenase (lpd), and glucose- 6-phosphate dehydrogenase (zw]), pyruvate kinase A (pykA) and pyruvate kinase F (pykE); wherein the enzymes of the gene expression-silencing synthetic metabolic valve are selected from the group consisting of: citrate synthase (gltA), pyruvate dehydrogenase (lpd), and glucose-6-phosphate dehydrogenase (zwft); and (b) AND RELATED PRODUCTS USING DYNAMIC METABOLIC CONTROL (i) inducing the synthetic metabolic valve(s) to slow or stop the growth of the microorganism and to change metabolism within the microorganism; and (ii) producing a pyruvate titer of greater than 0.08 g/L.



Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by genetically modifying the microorganism of the copending application to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the Bacillus Sphaericus NADPH-dependent alanine dehydrogenase of Lee et al. and L-alanine exporter AlaE of Kim et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase (gltA) of Soma et al. as the silenceable enzyme of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase (fabI) of Vick et al. and modified transhydrogenase (udhA) of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enyzmes of the synthetic metabolic valve; growing the genetically modified microorganism in a culture media in a growth phase; transitioning to a productive stationary phase wherein compared to a wild-type microorganism the growth of the genetically modified microorganism is slowed or stopped and alanine production is enhanced, the productive stationary phase being entered comprising inducing expression of the NADPH-dependent alanine dehydrogenase  and inducing the synthetic metabolic valve by depletion of a limiting nutrient from the culture media and/or change in temperature, controlled proteolysis of the fabI of Vick et al. and udhA of Jan et al. by the ClpXP protease taught by McGinness et al. and/or silencing of the gltA of Soma et al. by CRISPR interference of gene expression and expression of a CASCADE plasmid taught by Qi et al., Luo et al., and Rath et al.; and producing alanine as taught by Lynch 2015 and Lynch 2016.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


15.	Claims 87-92 and 94-103 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 59-76 of copending application Serial No. 16849441 in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, 

The claims and/or the specification of the copending application teach a bioprocess for production of a product from a genetically modified microorganism, the bioprocess comprising: providing a genetically modified microorganism that may express a heterologous enzyme of a product production pathway and also comprises a synthetic metabolic valve, wherein the synthetic metabolic valve is characterized by: (i) controlled transcriptional gene silencing of a gene encoding a first enzyme, or (ii) controlled proteolysis of a second enzyme; in a first stage, growing the genetically modified microorganism in a media and in a second stage, reducing the genetically modified microorganism growth of the first stage and expressing a heterologous enzyme of the product production pathway, thereby producing the product, wherein, a transition from the first stage to the second stage is at least partially controlled by depletion of a level of a limiting nutrient from the media and, as the limiting nutrient is depleted from the media, growth of the genetically modified microorganism is stopped, and the transition comprising silencing the gene of the first enzyme or proteolysis of the second enzyme, wherein at least one of the first enzymes is selected from the group consisting of: enoyl- ACP reductase (fabI), citrate synthase (gltA), soluble transhydrogenase (udhA), glucose-6- phosphate-l-dehydrogenase (zwf), or 

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by genetically modifying the microorganism of the copending application to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the Bacillus Sphaericus NADPH-dependent alanine dehydrogenase of Lee et al. and L-alanine exporter AlaE of Kim et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase (gltA) of Soma et al. as the silenceable enzyme of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase (fabI) of Vick et al. and modified transhydrogenase (udhA) of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enyzmes of the synthetic metabolic valve; growing the genetically modified microorganism in a culture media in a growth phase; transitioning to a productive stationary phase wherein compared to a wild-type microorganism the growth of the genetically modified microorganism is slowed or stopped and alanine production is enhanced, the productive stationary phase being entered comprising inducing expression of the NADPH-dependent alanine dehydrogenase  and inducing the synthetic metabolic valve by depletion of a limiting nutrient from the culture media and/or change in temperature, controlled proteolysis of the fabI of Vick et al. and udhA of Jan et al. by the ClpXP protease taught by McGinness et al. and/or silencing of the gltA of Soma et al. by CRISPR interference of gene expression and expression of a CASCADE plasmid taught by Qi et al., Luo et al., and Rath et al.; and producing alanine as taught by Lynch 2015 and Lynch 2016. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


16.	Claims 87-92 and 94-103 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 59-69 of copending application Serial No. 16849455 in view of Lynch (Lynch 2015. Standardized two-stage bioprocess development using synthetic metabolic valves and dynamic metabolic control”, Abstract of Papers: ACS National Meeting & Exposition; 249th National Meeting and Exposition of the American-Chemical-Society (ACS), Vol: 249, page BIOT418.  March 22-26, 2015; IDS filed 11/14/2019), Lynch (Lynch 2016. Into new territory: improved microbial synthesis through engineering of the essential metabolic network.  Curr Opin Biotechnol. 2016 Apr;38:106-11.  Epub 2016 Feb 10; reference of record), McGinness et al. (Molecular Cell 22, 701–707, June 9, 2006; IDS filed 11/14/2019), Lee et al. (Appl Microbiol Biotechnol. 2004 Jul;65(1):56-60; reference of record), Kim et al. (Microbiologyopen. 2015 Aug; 4(4): 632–643; reference of record), Wang et al. (J Ind Microbiol Biotechnol. 2013 Dec;40(12):1449-60; reference of record), Soma et al.  (Metab Eng. 2014 May;23:175-84; IDS filed 11/14/2019), Vick et al. (Appl Environ Microbiol. 2015 Feb; 81(4): 1406–1416; reference of record), Jan et al. (Biotechnol Prog. Sep-Oct 2013;29(5):1124-30; reference of record), Qi et al. (Cell. 2013 Feb 28;152(5):1173-83; IDS filed 11/14/2019), Luo et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 674–681; reference of record), Rath et al. (Nucleic Acids Res. 2015 Jan 9; 43(1): 237–246; reference of record).   Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  

The claims and/or the specification of the copending application teach a genetically modified microorganism comprising: a production pathway comprising at least one enzyme for the production of an isoprenoid product, and at least one synthetic metabolic valve characterized by both (i) silencing of gene expression of a gene encoding a first enzyme essential for growth of the genetically modified microorganism and (ii) proteolysis of a second enzyme essential for growth of the genetically modified microorganism, wherein depletion of the limiting nutrient from a growth media in which the GMO is growing will inducing a stationary or non-dividing cellular state; and wherein the synthetic metabolic valve of the microorganism may be conditionally triggered.



Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the references to arrive at the claimed invention by genetically modifying the microorganism of the copending application to comprise a chromosomal gene deletion of the clpXP protease specificity enhancing factor sspB of McGinness et al., comprise the Bacillus Sphaericus NADPH-dependent alanine dehydrogenase of Lee et al. and L-alanine exporter AlaE of Kim et al., comprise the NADP+ -dependent GapB from Bacillus subtilis and NAD kinase as taught by Wang et al., comprise citrate synthase (gltA) of Soma et al. as the silenceable enzyme of the silencing synthetic metabolic valve, comprise modified enoyl-acyl carrier protein reductase (fabI) of Vick et al. and modified transhydrogenase (udhA) of Jan et al. having engineered peptide tags at their N-terminal or C-terminal end taught by McGinness et al. as the proteolyzable enyzmes of the synthetic metabolic valve; growing the genetically modified microorganism in a culture media in a growth phase; transitioning to a productive stationary phase wherein compared to a wild-type microorganism the growth of the genetically modified microorganism is slowed or stopped and alanine production is enhanced, the productive stationary phase being entered comprising inducing expression of the NADPH-dependent alanine dehydrogenase  and inducing the synthetic metabolic valve by depletion of a limiting nutrient from the culture media and/or change in temperature, controlled proteolysis of the fabI of Vick et al. and udhA of Jan et al. by the ClpXP protease taught by McGinness et al. and/or silencing of the gltA of Soma et al. by CRISPR interference of gene expression and expression of a CASCADE plasmid taught by Qi et al., Luo et al., and Rath et al.; and producing alanine as taught by Lynch 2015 and Lynch 2016. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

17.	No claims are allowed.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652